Order filed June 4, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00148-CR

                     JOHNNY RAY RYDER, JR., Appellant

                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 79985-CR

                                    ORDER

      Appellant’s and the State’s briefs disclose the names of one or more
individuals who were minors when the underlying offenses were committed in
violation of Tex. R. App. P. 9.10(a)(3), (d).

      Accordingly, the court orders as follows:

      1.     Appellant’s brief, filed October 12, 2018, is STRICKEN.
      2.     The State’s brief, filed December 21, 2018, is STRICKEN.
      3.     To protect the identity of minors involved in this case, the minors
     must be identified only by an alias. Tex. R. App. P. 9.10(a)(3), (d).
4.   Appellant shall file a brief that complies with Rule 9.10(a)(3), (d) by
     June 14, 2019.
5.   If Appellant does not file a brief as required by this order, Appellant’s
     counsel may be required to show cause why he should not be held in
     contempt of court. In addition, the court may require appointment of
     new counsel due to the failure to timely file Appellant’s brief.
6.   The State shall file a brief that complies with Rule 9.10(a)(3), (d)
     within 10 days after the date Appellant’s brief is filed.


                                                  PER CURIAM